Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 25 March 2020, in which claims 4-6, 9-10, 13-14, 16, 18, 21, 23, 26, 31, 35, 64 have been amended, and claims 7-8, 11-12, 15, 17, 19-20, 22, 24-25, 27-30, 32-34, 37-38, 40-63 and 65-88 have been cancelled, is acknowledged.
Claims 1-6, 9-10, 13-14, 16, 18, 21, 23, 26, 31, 35-36, 39 and 64 are pending in the instant application.
Claims 2, 5, 6, 9-10, 13-14, 23, 31, 35, 39 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
Claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 are examined on their merits herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2018/052913, filed on 26 September 2018, which claims priority from U.S. Provisional Patent Application No. 62/563,588, filed on 26 September 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 June 2020 and 3 November 2021 (total 3 documents) are acknowledged and considered.




Election/Restrictions 
Applicants’ election without traverse of compound below 
    PNG
    media_image1.png
    97
    161
    media_image1.png
    Greyscale
(metformin or tautomer) as a specific compound of formula (I) to be used in the method, and the election of amyotrophic lateral sclerosis (ALS) as the specific disease to be treated, for initial examination, in the reply filed on 3 November 2021, is acknowledged. Claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 read on the elected species. Claims 2, 5, 6, 9-10, 13-14, 23, 31, 35, 39 are withdrawn, as being drawn to a non-elected species.
Because the election was made without traverse, the requirement for restriction/election is maintained and is herein made FINAL. 
Claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 have been examined to the extent they read on the elected species: amyotrophic lateral sclerosis (ALS) as the specific disease to be treated, and metformin or its tautomers as the species of the compound of formula I to be used in the method, and the following objections and rejections are made below. 
Objection to the Claims
Claims 2, 5, 6, 9-10, 13-14, 23, 31, 35, 39, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 2, 5, 6, 9-10, 13-14, 23, 31, 35, 39 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating C9orf72 amyotrophic lateral sclerosis (ALS) and frontotemporal dementia (FTD) with metformin, 
does not reasonably provide enablement for the treatment of the claimed full scope of a neurological disease associated with repeat expansions with a compound of formula (I). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
Claim 1 is drawn to a method of treating a neurological disease associated with repeat expansions in a subject in need thereof, the method comprising administering to the subject a compound of Formula (I): 

    PNG
    media_image2.png
    80
    147
    media_image2.png
    Greyscale
. Claim 64 recites that the neurological disease is a neurodegenerative disorder; amyotrophic lateral sclerosis (ALS); frontotemporal dementia (FTD); spinocerebellar ataxia; myotonic dystrophy type 1; myotonic dystrophy type 2; Fuch's corneal endothelial dystrophy; spinal bulbar muscular atrophy; dentatorubral-pallidoluysian atrophy; Huntington's disease; Fragile X Tremor Ataxia Syndrome (FXTAS); Huntington's disease-like 2 syndrome (HDL2); Fragile X syndrome (FXS); disorders related to 7p11.2 folate-sensitive fragile site FRA7A; disorders related to folate-sensitive fragile site 2q11 FRA2A; or Fragile XE syndrome (FRAXE).
Thus, claims 1, 3, 4, 16, 18, 21, 26, 36 and 64, taken together with the specification, imply that a compound of formula (I) such as metformin can treat any neurological disease associated with repeat expansions in a subject, or can treat the diseases listed in instant claim 64.
The claims are broader than the disclosure.  The claims encompass the treatment of any neurological disease associated with repeat expansions by administration of a compound of formula (I).
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:

Mirkin (Nature 2007, 447, 932-940, cited in PTO-892) teaches nearly 30 hereditary disorders (fig. 1) in humans resulting from an increase in the number of copies of simple repeats in genomic DNA. These DNA repeats seem to be predisposed to such expansion because they have unusual structural features, which disrupt the cellular replication, repair and recombination machineries. The presence of expanded DNA repeats alters gene expression in human cells, leading to disease; many of these debilitating diseases are caused by repeat expansions in the non-coding regions of their resident genes. Mirkin teaches that the peculiar structures of repeat-containing transcripts are at the heart of the pathogenesis of these diseases. 
Most of these disorders are caused by the expansion of the triplet repeats (CGG)n•(CCG)n, (CAG)n•(CTG)n, (GAA)n•(TTC)n and (GCN)n•(NGC)n. But disease can also result from the expansion of the tetranucleotide repeat (CCTG)n•(CAGG)n, the pentanucleotide repeat (ATTCT)n•(AGAAT)n, and even the dodecanucleotide repeat (C4GC4GCG)n•(CGCG4CG4)n. For a given hereditary disorder, only one repeat expands in a particular gene, strongly indicating that the molecular events leading to repeat expansions occur in cis. Expandable repeats can be located in various regions of their resident genes: first, the coding regions, as occurs in numerous diseases mediated by polyglutamine or polyalanine runs in proteins; second, the 5ʹ untranslated regions (5ʹ-UTRs), as in the case of fragile X syndrome, fragile X mental retardation associated with the FRAXE site, fragile X tremor and ataxia syndrome, and spinocerebellar ataxia 12; third, 3ʹ-UTRs, as is observed for myotonic dystrophy 1, spinocerebellar ataxia 8 and Huntington’s-disease-like 2; fourth, introns, as in the case of 

    PNG
    media_image3.png
    355
    719
    media_image3.png
    Greyscale

	Batra et al. (Human Molecular genetics 2010, 19 (1), R77-R82, cited in PTO-892) teach 

    PNG
    media_image4.png
    884
    1602
    media_image4.png
    Greyscale

the bidirectional transcription in microsatellite disease genes (Table 1 above). Batra teaches that any potential pathological impacts of antisense transcription likely depend on several parameters, 
Cleary et al. (Human Molecular genetics 2013, 22 (1), R45-R51, cited in PTO-892) teach repeat-associated non-ATG (RAN) translation in neurological disease. Cleary teaches the discovery of repeat-associated non-ATG (RAN) translation which showed that expansion mutations can express homopolymeric expansion proteins in all three reading frames without an AUG start codon. This unanticipated, non-canonical type of protein translation is length-and hairpin-dependent, takes place without frameshifting or RNA editing and occurs across a variety of repeat motifs. Cleary teaches that RAN proteins have been reported in spinocerebellar ataxia type 8 (SCA8), myotonic dystrophy type 1 (DM1), fragile X tremor ataxia syndrome (FXTAS) and C9ORF72 amyotrophic lateral sclerosis/frontotemporal dementia (ALS/FTD). 
Cleary teaches (Table 1) the in vitro characteristics and in vivo detection of RAN translation.

    PNG
    media_image5.png
    637
    1580
    media_image5.png
    Greyscale

Cleary teaches (page R49, left column) that RAN translation of the C9ORF72 G4C2 hexanucleotide expansion mutation is predicted to result in the expression of dipeptide proteins: GlyPro (GP), GlyArg (GR) and GlyAla (GA). Cleary teaches that antibodies were developed to 
Cleary teaches that each neurological disorder associated with RAN protein translation is characterized by a specific repeat; for each disease, the RAN translation is predicted to result in specific proteins, which are to be detected in specific tissues relevant to the disease before concluding that these repeat proteins contribute to a specific disease.
Based on the teachings by Mirkin, Batra and Cleary, a skilled artisan would consider it unlikely that one therapeutic agent such as metformin could be useful to treat the full scope of neurological diseases associated with repeat expansions encompassed by the instant claim limitations, or the full scope of the diseases listed in claim 64.
In terms of the scope of the compounds administered in the claimed method, the genus of compounds of formula (I) encompasses hundreds of thousands of compounds, having distinct structural features well beyond the metformin skeleton, including a wild variety of substituents 
 (5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in treatment of neurological diseases).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of neurological diseases associated with repeat expansions as instantly claimed.  
The specification (Example 1) has provided guidance for the effect of metformin on HEK293T cells transfected with repeat expansion constructs containing CAG, CCTG, or GGGGCC repeat expansion motifs.   
The specification (Example 2) has provided guidance for the in vivo effects of metformin on exemplary RAN protein levels. Fig. 2 shows that metformin reduces the levels of RAN proteins generated by expression of C9ORF72 in vivo.

The specification (Example 4) has provided guidance for the metformin being effective to reduce the levels of several types of RAN proteins in mammalian cells; metformin was found to be a modulator of PRK phosphorylation.
The specification has provided guidance for metformin being effective to reduce RAN protein levels in vitro and in vivo; treatment with metformin improves behavior and neuroinflammation in C9 BAC transgenic mice.
However, the specification does not provide enablement for treatment of any other neurological disease associated with repeat expansions beyond C9orf72 amyotrophic lateral sclerosis (ALS) and frontotemporal dementia (FTD), with any compound of formula (I) other than metformin. 
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, and the high unpredictability in the art as evidenced therein, the diversity of diseases encompassed by the genus of neurological diseases associated with repeat expansions, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 1, 3, 4, 16, 18, 21, 26, 36 and 64.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 64 recites the broad recitation a neurodegenerative disorder, and the claim also recites, for example, Huntington’s disease, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ma et al. (Neuroscience Letters 2007, 411, 98-103, cited in PTO-892).
Ma teaches a method of treating Huntington’s disease, which is a neurodegenerative disorder caused by a trinucleotide (CAG: encoding glutamine) repeat expansion in exon 1 of the huntingtin gene (page 98, left column, first paragraph), by administering to a subject in need thereof metformin. Ma teaches that administration of metformin in drinking water at 2 mg/ml dose significantly prolonged the survival time of male HD mice (in a transgenic mouse model of HD the R6/2 line with 150 glutamine repeats) without affecting blood glucose levels (Abstract, Figure 1 (A)); this dose of metformin also decreased hind limb clasping time in 11-week -old mice (Figure 2(A)).
As such, a method of treating a neurological disease associated with repeat expansion which is Huntington’s disease, with metformin is anticipated by Ma.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Megeney et al. (US 8,993,633 of 31 March 2015, cited in PTO-892).
Megeney teaches a method of treating a muscle disease characterized by impaired insulin-dependent signaling in muscle tissue (column 1, lines 7-10) such as myotonic dystrophy (the most common form of muscular dystrophy, column 2, lines 45-46) with metformin as a therapeutic agent (column 5, line 47, column 14, lines 25-33).
Megeney teaches (column 2, lines 51-65) that myotonic dystrophy can be caused by mutations in different genes, but the characteristics are quite similar. Type 1 myotonic dystrophy (DM1) is caused by expansion of a CTG triplet repeat in an untranslated region of the dystrophia myotonica protein kinase gene (DMPK) on chromosome 19, while type 2 (DM2) is caused by expansion of a CCTG repeat in the first intron of the zinc finger protein-9 gene (ZNF9) on chromosome 3. Repeat number in the myotonic dystrophies increases in subsequent generations (anticipation). DM1 also has congenital and childhood onset forms; these early appearing forms of the disease differ mechanistically from the adult form only in exhibiting larger CTG repeats that, in turn, trigger earlier appearance of symptoms. 
As such, a method of treating a neurological disease associated with repeat expansion which is myotonic dystrophy type 1, or myotonic dystrophy type 2, with metformin is anticipated by Megeney.

As such, a method of treating a neurological disease associated with repeat expansion which is myotonic dystrophy type 1, or myotonic dystrophy type 2, with metformin is anticipated or, in the alternative, rendered obvious by Megeney.

Conclusion
Claims 1, 3, 4, 16, 18, 21, 26, 36 and 64 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627